2tt APRIL, 2015


COUNTY COURT AT LAW NO. FIVE
BEXAR COUNTY, TEXAS
                                                                      C;

                                                                      -o   ...




FILE NUMBER NO.2015CV01073




ERASMO FIGUEROA                   )
  APPELLANT                       )
      V.                                   NOTICE OF APPEAL

VILLAS OF VISTA DEL NORTE         )
  APELLEE                         )




NOW COMES         ERASMO FIGUEROA, APPELLATE,   UNITED STATES DISTRICT
COURT, 4TH COURT OF APPEALS REQUESTING IN WRITING ALL SAID CASE
FILES FROM COUNTY COURT AT LAW NO. FIVE, BEXAR COUNTY, TEXAS:


       I.) COURT REPORTER'S RECORDS
      2.) CLERK'S RECORDS


BE FORWARDED TO:
UNITED STATES DISTRICT COURT
4TH COURT OF APPEALS
PAUL ELIZONDO TOWER
SAN ANTONIO, TEXAS.


                                                                '-o

Respectfully,




ERASMO FIGUEROA

APPELLANT